DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 4, 13, and dependents thereof are objected to because of the following informalities:
In Claim 1, clauses limiting coordinate systems present confusing sentence structure in Lines 3, 7, and 17 (Page 18). Suggested language could include, for example, “a primary mirror, wherein a first three-dimensional rectangular system …”, “a secondary mirror comprising a first freeform surface and a second freeform surface, wherein a second three-dimensional surface…”, etc.
In Claim 1, a clause limiting feature rays requires grammatical correction in Line 5 (Page 19), for example “a detector, wherein feature rays [[is]] are reflected …”
In Claim 2, the grammatical structure limiting the coordinate systems is improper as Claim 1 establishes a second coordinate system exists and Claim 2 limits the offset from the first three-dimensional rectangular coordinate system (X,Y,Z) [[for]] by about 143.424 mm along the Y-axis positive direction, and offset from the first three-dimensional rectangular coordinate system (X,Y,Z) by about 161.720 mm along the Z-axis negative direction…”. 
In claims 4 and 13, coordinate systems should be clarified with amendments such as those suggested in relation to Claim 2 above
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: objections noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872